Citation Nr: 1430418	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to February 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's spinal stenosis is related to a back injury suffered while on active duty.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, spinal stenosis was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted because his current spinal stenosis is the result of an in-service back injury following a fall. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of spinal stenosis as demonstrated by the March 2010 VA examination and private treatment records, including a January 2008 note by Dr. J. H. based on review of an MRI of the lumbar spine.  Service treatment records show that in July 1959 the Veteran fell off a fuel tanker and landed on his back, resulting in pain continuing at least until September 1959.  Therefore, the first two elements of service connection are met, and the only remaining question is whether the Veteran's spinal stenosis is due to his in-service injury.  

The March 2010 VA examiner, an occupational medicine specialist, opined that the Veteran's in-service injury is "totally unrelated" to his current problem, which is "more likely a manifestation of aging."  The examiner explained that anyone at the age of 71 has degenerative spinal stenosis and degenerative disc disease is virtually 100 percent at this age.  

In October 2012, the Veteran's osteopathic physician, Dr. N. E., sent a letter explaining that the Veteran had been in the care of his practice for many years and has received ongoing treatment and specialist evaluations concerning his low back pain.  Dr. N. E. explained that the Veteran's low back pain is due to lumbar spinal stenosis, "which can most probably be traced back to his service injury and fall."  Dr. N. E. gave his medical opinion that the Veteran's service-related fall "could indeed account for his current condition and diagnosis, as opposed to just age-related deterioration."  Additionally, in a March 2010 statement, the Veteran explained that upon being diagnosed with spinal stenosis, he asked Dr. J. H., an orthopedic surgeon, how this was possible, since his only back injury occurred in the late 1950s when he was in service.  Dr. J.H. reportedly explained that "quite often when a disk injury occurs, the body responds by trying to repair itself by producing scar tissue, which, over a period of years of slow growth can, without warning, reach a point where it begins to pinch the spinal canal and sciatic nerve."  Although as a layperson the Veteran may not be competent to provide an opinion as to the cause of such a condition, he is capable of reporting the opinions of medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . the layperson is reporting a contemporaneous medical diagnosis . . . .").  But also see, Robinette v. Brown, 8 Vet. 69, 77 (1995) (A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.)

The Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's current condition is related to his in-service injury.  Although the VA examiner had access to the Veteran's claims file and Dr. N. E. did not, Dr. N. E.'s opinion was still based on an accurate description of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the quality of the reasoning supporting both opinions is similar, particularly when Dr. N. E.'s opinion is considered in light of the explanation provided by Dr. J. H. to the Veteran.  See id. ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  Therefore, as each medical opinion is equally plausible, reasonable doubt will be resolved in favor of the Veteran, and entitlement to service connection for spinal stenosis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for spinal stenosis is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


